DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.


Response to Arguments

Applicant's amendments and remarks filed on 12/22/2020, have been fully considered but were not found to be persuasive. In response to Applicant’s argument, Applicant is advice to find the Examiner’s responses below.

Examiner withdraws previously issued 35 U.S.C. §112 rejection on Claim 10 as he has confirmed that the claim has been amended to clarify that the candidate path is selected from “either or”.

In response to the following Applicant’s argument on page 10-11:

“Peters, paragraph [0003], discloses a first degree of affinity of an object to a particular target folder, and a second degree of affinity indicating the statistical significance of the affinity of an object to a particular target folder in light of all object in a target folder. The object is moved to the target folder having a highest value of normalized total degree of affinity. Therefore, the object is merely grouped together in folders containing like objects. However, Peters is silent on determining a target directory or a target path. Further, Applicant determines a target path based on similarity to the source directory. Similarity is determined by comparison using standard operating system libraries, such as string and math libraries.”

Examiner respectfully disagree with Applicant’s argument above based on following paragraph from Peter:
(“Peter [0013] FIG. 1 is a flow diagram of an exemplary process for inferring rules to classify an object to one of one or more target folders, according to an embodiment of the invention. In process block 105, properties of the object to be classified to a target folder are determined. In process block 110, a first degree of affinity for each property common between the object to be classified and the objects in the potential target folders is computed. Computing the first degree of affinity includes: selecting a property of the object to be classified, determining the number of objects having a property identical or nearly identical to the selected property of the object to be classified, in each target folder, determining total number of such objects across all target folders and calculating the ratio between the two numbers. Thus, the ratio between per target folder occurrence of each selected property of the object to be classified and the total number of occurrences of such property across all the target folders renders the first degree of affinity of the object to that target folder. The first degree of affinity is thus an exemplary composite indicator of not only the affinity of object's properties to a particular target folder but also the uniqueness of that affinity across all target folders”)

As peter discloses in process block 110, a first degree of affinity (e.g., “similarity”) for each property common between the object to be classified and the objects in the potential target folders (e.g., “on determining a target directory or a target path”) is computed wherein, the each property including total number of such objects across all target folders and calculating the ratio between the two numbers (e.g., “Similarity is determined by comparison using standard operating system libraries, such as string and math libraries”)

With respect to the following Applicant’s argument on page 11:

 “Otsuka merely discloses registering a document in a folder, and calculating a destination folder based the similarity of the contents of the folder to the document. Fig. 18 and paragraph [0087] disclose the calculations, which differ from Applicant's method of comparing.”

Reading the Applicant’s argument above in light of specification of pending application, paragraph [0079]:

(Dong et al. [0079] In some embodiments, the computing device deter mines the similarities of the target L2 directories “Documents / ” and “Desktop/" with respect to the source L2 directory “Documents / ” , respectively . The similarity of the target L2 directory “ Documents / ” with respect to the source L2 directory “ Documents / ” is 0.7 , which is illustrated in the path between “ Dong ” and “ Documents ” . The similarity of the target L2 directory “ Desktop / " with respect to the source L2 directory “ Documents / ” is also 0.7 , which is illustrated in the path between “ Dong ” and “ Desktop ”
Dong et al. [0087]: “In some embodiments, the computing device may calculate an average similarity of the similarities of all the directories of each file path. Then the computing device may determine the average similarity as the similarity of each file path with respect to the source file path. For example, the average similarity of the file path “Dong/Desktop/resource/CICS/" is (1 + 0.7 + 0.9 + 0.9 )/4=0.875 . In this case, the similarity of the file path “Dong / Desktop/resource/CICS/"is 0.875.”)

Accordingly, Applicant's method of comparing is based on calculating an average similarity of each file path. As an example, the similarity of the target L2 directory “Desktop/” with respect to the source L2 directory “Documents/” is 0.7.

Similarly, Peter discloses a method of determining in-folder affinity based on:

Having a property identical or nearly identical to the selected property of the object (e.g., “the similarity of each file path with respect to the source file path”), a total number of objects in the corresponding target folder, 
A ratio between the two numbers describes the in-folder affinity and composite indicator of the statistical significance of the affinity of an object's properties to a particular target folder in light of all objects in a target folder (e.g., “calculate an average similarity of the similarities of all the directories of each file path”):

In another words, Peter discloses a method of comparing similarity between two folders by calculating a ratio, describing the affinity and statistical significance of the affinity of the folder properties, which is the equivalent steps of calculating similarity between the paths of “Dong” and “Desktop”, resulting “0.7” as Applicant claimed.
(Peter [0022] In process block 315, an in-folder affinity for each property common between the object to be classified and the objects in the potential target folder is computed. For computing an in-folder affinity, a property of the object to be classified is selected. A number of objects in each target folder, having a property identical or nearly identical to the selected property of the object to be classified is determined. A total number of objects in the corresponding target folder is determined. A ratio between the two numbers describes the in-folder affinity. Thus, the ratio between the per target folder occurrence of each selected property of the object to be classified and the total number of all objects in the corresponding target folder renders the in-folder affinity of the object to that target folder. The in-folder affinity is thus an exemplary composite indicator of the statistical significance of the affinity of an object's properties to a particular target folder in light of all objects in a target folder. The in-folder affinity is calculated for each property of each of the target folders.)

Conclusively, based on recited paragraphs of Peter and rationales provided by Examiner, he respectfully disagrees with the applicant’s argument by maintaining the previously issued 35 USC§ 103 rejections of independent claims 1, 12, 20 and their dependent claims.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 11, 12, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, US 2013/0103675 A1, hereinafter Tanaka, in view of Peters, US 2010/0161621 Al,  hereinafter Peters, further in view of Hill et al., US 20160283214 A1, hereinafter Hill and Otsuka US 20180157856 A1, hereinafter Otsuka.

As per claim 1, (Original) Tanaka discloses: A computer-implemented method comprising: 

wherein the directory model comprises at least one path starting with the target starting directory; determining, by one or more processors, a similarity of the at least one path in the directory model with respect to the source path; 

Tanaka discloses a method of providing user interface for user entering “target starting directory” for searching a similarity of the at least one path in the directory model (e.g., a source of similar “folder” for searching) with respect to the source path folder (See Tanaka [FIG. 9], search results showing three folders listed named under “10-APPLICATION”)

    PNG
    media_image1.png
    987
    1374
    media_image1.png
    Greyscale


(Tanaka par. [0065] “FIG. 9 shows an example of links to similar folders displayed on the operation window of the client PC 10 after the search processing in the document management system according to this embodiment. When the user displays a pull down menu 801 of the "10-Application" folder and selects an item "similar folder", links associated with similar folders which hit in the search processing and are similar to the "10-Application" folder are displayed as its sub-menus”)

With respect to claim 1, Tanaka does not explicitly discloses:

obtaining, by one or more processors, a source path of a file; determining, by one or more processors, a target starting directory in a target directory system to which the file is to be relocated based on the source path; establishing, by one or more processors, a directory model representing a subordinated directory system of the target directory system, 

Tanaka does not explicitly discloses a method of relocating files from source path to the target directory system based on the source path, establishing directory model representing a subordinated directory system of the target directory system.

and recommending, by one or more processors, at least one candidate path from the at least one path based on the similarity.

Tanaka does not explicitly discloses a method of recommending at least one candidate path from the at least one path based on the similarity.

However Peters discloses,

obtaining, by one or more processors, a source path of a file; determining, by one or more processors, a target starting directory in a target directory system to which the file is to be relocated based on the source path; establishing, by one or more processors, a directory model representing a subordinated directory system of the target directory system, 

Peters discloses a method of relocating objects based on a target folder having a highest value of the normalized total degree of affinity. 
(Peters, par. [0016] lines 9-13: The target folder with the highest value of the normalized total degree of affinity between each target folder is determined, and in process block 130, the object is moved to the target folder having the highest value of the normalized total degree of affinity. [0024] lines 4-11: “In process block 335 a normalized total affinity is calculated for each target folder. The normalized total affinity is a ratio of the total affinity of each target folder and the sum of the total affinity of all the target folders. The target folder with the highest value of the normalized total affinity between each target folder is determined, and in process block 340, the object is moved to the target folder having the highest value of the normalized total affinity.”)

Moreover, Hill discloses a method of mirroring (e.g., “directory model representing a subordinated directory system of the target directory system”) the target directory tree structure based on source directory tree after the deployment is completed (e.g., “a target starting directory in a target directory system to which the file is to be relocated based on the source path”)
(Hill, par. [0015] lines 10 - [0016] line 3: “After deployment, the source directory tree of the built code on the original system mirrors the destination directory tree on the end system after the deployment step is complete.  [0016] Ideally, any changes that a developer makes to the code in the source directory tree would appear instantly in the destination directory tree in the testing environment.”)

and recommending, by one or more processors, at least one candidate path from the at least one path based on the similarity.

Finally, Otsuka discloses a method of recommending a list of folders (e.g., “at least one candidate path”) in descending order of similarity of folder or degree of recommendation: 
(OTSUKA, par. [0094] When the similarity of a folder is calculated, the display processing part 132 transmits a list of folders recommended as ..<omitted>.. As in the first exemplary embodiment, folders may be displayed as a list in descending order of similarity of folders. In the second exemplary embodiment, however, the degree of recommendation is presented.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Peters, Hill and Osuka into the system of Tanaka because, they are analogous art as being directed to the same field of endeavor, the system and method of file management. 
 Tanaka would have motivated to use Peters’ method of “relocating objects based on a target folder having a highest value of the normalized total degree of affinity” in his system and method of “Document Management Apparatus control” because Peter’s method would improve identifying most appropriate location for files to be placed at the target file system when user wants to migrate or upgrade computer.
Tanaka would also have motivated to use Hill’s method of mirroring the destination directory tree on the end system based on original system because it helps maintaining identical/similar directory structure between source and destination file system at the end of system backup or migration of file system.
Finally Tanaka would have motivated to use Otsuka disclosure of a method of recommending a list of folders in descending order of similarity of folder which improves user experience on determining a folder from a prioritized list of folders based on similarity. 

As per claim 2, (Original) The method according to claim 1, Tanaka does not explicitly discloses: 

wherein the obtaining the source path of the file comprises: obtaining, by one or more processors, a complete path of the file, wherein the complete path comprises at least one directory; 
and eliminating, by one or more processors, one or more parent directories of a special directory from the complete path to obtain the source path; wherein the special directory is determined based on a directory type and a directory creation time of the at least one directory of the complete path.

Tanaka does not explicitly discloses obtaining the source path of the file located in a special directory.
However, Hill disclosed a method of detecting the edit date or time of a file in source file system (e.g., “the obtaining the source path of the file” in the special directory) has been updated, indicating that the file has been modified:
 (Hill par. [0021] Agent 50 monitors the designated files in source file system 22 for any changes that developer 2 makes to the code in those designated files. For example, agent 50 monitors folder 24 for modifications to its files. Agent 50 detects that one of the files in folder 24 has been modified. [0031] At step 220, a modification to one of the files is detected by the agent. For example, agent 50 finds a marker file indicating that a modified file is housed in the same directory as the marker file. As another example, agent 50 detects that the edit date or time of a file in source file system 22 has been updated, indicating that the file has been modified.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hill into the system of Tanaka and combined because, Hill’s method of agent detecting modified source files in a folder alerts a task for updating target file system. Thus, it enhance the feature for managing files by synchronizing the source and target.

As per claim 3, (Original) The method according to claim 1, wherein the determining the target starting directory in the target directory system to which the file is to be relocated based on the source path comprises: 
obtaining, by one or more processors, a directory name of a source starting directory of the source path; 
and determining, by one or more processors, a directory in the target directory system having the same directory name as the target starting directory.

Tanaka does not explicitly discloses a method of relocating based on the source path by having a directory in the target directory system having the same directory name as the target starting directory. 
However, Hill discloses a method of mirroring (e.g., “having the same directory name as the target starting directory”) target directory tree structure with the source after the deployment of package:  (Hill, par. [0015] lines 10-12: “After deployment, the source directory tree of the built code on the original system mirrors the destination directory tree on the end system after the deployment step is complete”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Hill into the system of Tanaka and combined because Hill’s disclosure of mirroring technique of same directory structure from source may locate correct target folder location for updating files/folders and thus, it enhances user experience and security of managing files in the Tanaka’s system of Document Management apparatus control method. 

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Peters, further in view of Hill and Otsuka and Matsusaka, US 2009/0204918 Al, hereinafter Matsusaka.

As per claim 4, (Original) The method according to claim 3, 
wherein the determining the directory in the target directory system having the same directory name as the target starting directory comprises: obtaining, by one or more processors, a directory type of the source starting directory; 
retrieving, by one or more processors, at least one directory in the target directory system having the same directory type; and selecting, by one or more processors, a directory having the same directory name from the retrieved at least one directory.

Tanaka does not explicitly discloses retrieving at least one directory in the target directory system having the same directory type; a directory having the same directory name from the retrieved at least one directory

However, Matsusaka discloses a method of searching for identical/similar folder in the file system. 
(Matsusaka [FIG.6] element 61, par. [0103] When the identical/similar folder detection portion 61 finds a normal folder (compared normal folder) whose contents are identical or similar to the selected normal folder.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Matsusaka into the system of Tanaka and combined because Matsusaka’s disclosure of “identical/similar folder detection portion” in FIG.6 enhances the system feature of locating the same directory type or name in a different file system.

Claims 5, 6, 8, 9, 10, 16, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Peters, further in view of Hill, Otsuka, Matsusaka and Chung, US 8,332,357 B1, hereinafter Chung.

As per claim 5, (Original) The method according to claim 1, wherein the determining the similarity of the at least one path in the directory model with respect to the source path comprises: 
for each of the at least one path in the directory model, for each directory of the source path used as current directory, in response to there is a corresponding directory in the path, determining, by one or more processors, a similarity of the corresponding directory of the path at a same level as the current directory with respect to the current directory; 

Tanaka discloses a method of searching for similar folders in a target file system by using pull down menu and selecting “similar folder”, links associated with similar folders (e.g., “a similarity of the corresponding directory of the path”) which hit in the search processing: (Tanaka, [FIG.9], par. [0065] lines 1-8: “FIG. 9 shows an example of links to similar folders displayed on the operation window of the client PC 10 after the search processing in the document management system according to this embodiment. When the user displays a pull down menu 801 of the "10-Application" folder and selects an item "similar folder", links associated with similar folders which hit in the search processing and are similar to the "10-Application" folder are displayed as its sub-menus”)

    PNG
    media_image2.png
    832
    1148
    media_image2.png
    Greyscale


Matsusaka also discloses a method of determining similarity of folders based on its contents and absolute path of the folder:
(Matsusaka, par. [0103] lines 1-3: “When the identical/similar folder detection portion 61 finds a normal folder (compared normal folder) whose contents are identical or similar to the selected normal folder [0105] The selection addition processing portion 62 generates the selection data DS by applying the absolute path of the selected normal folder and the absolute path of the compared normal folder respectively to a 'selected folder path' portion and a 'compared folder path' portion that are underlined in FIGS. 9A to 9D.)

With respect to claim 5, 

in response to no corresponding directory in the path, adding, by one or more processors, a new directory at the same level as the current directory to the path; and determining, by one or more processors, a similarity of the new directory with respect to the current directory; 

Tanaka and combined references do not explicitly discloses a method of adding a new directory at the same level as the current directory to the path.

in response to the determined similarity being lower than a threshold, stopping determining a similarity of a subsequent directory of the corresponding directory with respect to a subsequent directory of the current directory by one or more processors; 
and in response to the determined similarity being higher than or equal to the threshold, determining whether there is a corresponding directory in the path with respect to a subsequent directory of the current directory by one or more processors; 
in response to the similarity of each directory of the path being higher than or equal to the threshold, determining, by one or more processors, the similarity of the path with respect to the source path based on the similarity of each directory of the path.

Tanaka and combined references do not explicitly discloses a method of using threshold to determine similarity of a subsequent directory of corresponding directory with respect to a subsequent directory of the current directory:

However, Chung discloses:
in response to no corresponding directory in the path, adding, by one or more processors, a new directory at the same level as the current directory to the path; and determining, by one or more processors, a similarity of the new directory with respect to the current directory;
Chung discloses a method of creating a new file or folder within the synchronized folder (e.g., “a new directory at the same level as the current directory to the path”)
(Chung col. 9 line 67 – col. 10 line 5: “In an operation 404, an indicator indicating an interaction with a file system entity of the synchronized folder is received. For example, the interaction may include a user of source endpoint device 104a deleting a file or folder within the synchronized folder, creating a new file or folder within the synchronized folder, editing a file or folder within the synchronized folder, moving or renaming a file or folder within the synchronized folder, etc.”)

Furthermore Matsusaka discloses:
in response to the determined similarity being lower than a threshold, stopping determining a similarity of a subsequent directory of the corresponding directory with respect to a subsequent directory of the current directory by one or more processors; 
and in response to the determined similarity being higher than or equal to the threshold, determining whether there is a corresponding directory in the path with respect to a subsequent directory of the current directory by one or more processors; 
in response to the similarity of each directory of the path being higher than or equal to the threshold, determining, by one or more processors, the similarity of the path with respect to the source path based on the similarity of each directory of the path.
Matsusaka discloses a method of searching for similar folders and determining the similarity based on predetermined threshold value:
(MATSUSAKA, par. [0147]: “When the ratio of the number of propositions that matched to the number (that is, `4`) of propositions of the search conditions of the one search folder is greater than a predetermined threshold value, the search folders are determined to be similar to each other. Alternatively, when the ratio of the number of propositions that matched to the number (that is, `5`) of propositions of the search conditions of the other search folder is greater than a predetermined threshold value, the search folders are determined to be similar to each other”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chung into the system of Tanaka and combined because Chung’s disclosure of creating a new file or folder within the synchronized folder completes the missing file or folder in the target file system after the synch process.
Tanaka would have also motivated to use Matsusaka’s disclosure of setting up predetermined threshold value for determining the similarity of file or folders for searching because it offers system administrator some flexibility of identifying matching file or folder and therefore it enhances user experiences in maintaining the system.

As per claim 6, (Original) The method according to claim 5, wherein the similarity of the directory of the path with respect to the corresponding directory at the same level of the source path is determined based on at least one of a directory name, a directory creation time, a directory type, a directory attribute, a directory size and a directory utilization rate.
Tanaka does not explicitly discloses a method of determining similarity of the directory of path based on at least one of a directory name, a directory creation time, a directory type, a directory attribute, a directory size and a directory utilization rate.
However, Matsusaka discloses a method of determining similarity of folders based on its contents and absolute path of the folder, and various attributes such as file name, update time, and size, the ratio of the number of propositions that match in both search conditions to the number of propositions of one search condition is greater than a predetermined threshold value:
(Matsusaka, par. [0103] lines 1-3: “When the identical/similar folder detection portion 61 finds a normal folder (compared normal folder) whose contents are identical or similar to the selected normal folder 
[0105] The selection addition processing portion 62 generates the selection data DS by applying the absolute path of the selected normal folder and the absolute path of the compared normal folder respectively to a 'selected folder path' portion and a 'compared folder path' portion that are underlined in FIGS. 9A to 9D.)” 
[0131] A configuration may be adopted in which, when the selected normal folder and the compared normal folder satisfy any of the following requirements (D_5) to (D_l2), selection data DS is generated that indicates the selections (d_3) and (d_ 4) of the template TP4 shown in FIG. 9.
[0148] (E_3) When the respective search conditions of both search folders are expressed by an AND operation of propositions of various attributes such as file name, update time, and size, the ratio of the number of propositions that match in both search conditions to the number of propositions of one search condition is greater than a predetermined threshold value.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsusaka into the system of Tanaka and combined because Matsusaka’s disclosure of creating a new file or folder within the synchronized folder completes the missing file or folder in the target file system after the synchronization process.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Peters, further in view of Hill, Otsuka, Matsusaka, Chung and Parker-Wood et al., US 20170061123 A1, hereinafter Parker-Wood.

As per claim 7, (Original) The method according to claim 6 further comprising: increasing, in response to a target path of the file being determined from the at least one candidate path, the directory utilization rate of the respective directories of the target path by one or more processors.
Tanaka and combined do not explicitly discloses a method of determining from the at least one candidate path, the directory utilization rate of the respective directories of the target path.
However, Parker-Wood discloses a method of conventional systems monitoring the frequency (e.g., “utilization rate”) with which specific files or folders (e.g., “the respective directories of the target path”) are accessed, and trigger alerts if given thresholds are exceeded: (Parker-Wood [0004] Even then, the system does not identify file prospecting or open-ended browsing, but instead only an anomalous access of a given file system object. Other conventional systems monitor the frequency with which specific files or folders are accessed, and trigger alerts if given thresholds are exceeded.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Parker-Wood into the system of Tanaka and combined because Parker-Wood’s disclosure of monitoring the frequency with which specific files or folders are accessed provides information of utilization rate of the resources and therefore, system may be enhanced by further adjusting the threshold level for monitoring any changes in the file system.

As per claim 8, (Original) The method according to claim 5, wherein the recommending at least one candidate path from the at least one path based on the similarity comprises: 
determining, by one or more processors, a predetermined number of path of the at least one path as the candidate path based on the similarity; and presenting, by one or more processors, the candidate path.
Tanaka and combined references do not explicitly discloses a method of recommending at least one candidate path by determining from the at least one candidate path, the directory utilization rate of the respective directories of the target path.
However, Otsuka discloses a method of recommending a list of folder in descending order of similarity of folder or degree of recommendation:
(OTSUKA, par. [0094] When the similarity of a folder is calculated, the display processing part 132 transmits a list of folders recommended as registration destination candidates to a user terminal, so that the list is displayed on the user terminal. FIG. 21 illustrates a display example of a folder list screen displayed on a user terminal. As in the first exemplary embodiment, folders may be displayed as a list in descending order of similarity of folders. In the second exemplary embodiment, however, the degree of recommendation is presented.)
Therefore, Tanaka would have motivated to use Otsuka disclosure of a method of recommending a list of folders in descending order of similarity of folder which improves user experience on determining a folder from a prioritized list of folders based on similarity. 

As per claim 9, (Original) The method according to claim 5, wherein the determining the similarity of the at least one path in the directory model with respect to the source path further comprises: 
in response to the similarity being lower than the threshold, creating, by one or more processors, one or more new directories under the corresponding directory to generate a new path in the directory model having a same number of levels as the source path; 
determining, by one or more processors, a similarity of the respective new directories with respect to the directory of the source path at a same level; and determining, by one or more processors, a similarity of the new path with respect to the source path based on the similarity of the respective directories of the new path.
Tanaka and combined references do not explicitly discloses a method of generating a new path in the directory model having a same number of levels as the source path.
However, Chung discloses a method of creating a new file or folder within the synchronized folder (e.g., “a new directory at the same level as the current directory to the path”)
(Chung col. 9 line 67 – col. 10 line 5: “In an operation 404, an indicator indicating an interaction with a file system entity of the synchronized folder is received. For example, the interaction may include a user of source endpoint device 104a deleting a file or folder within the synchronized folder, creating a new file or folder within the synchronized folder, editing a file or folder within the synchronized folder, moving or renaming a file or folder within the synchronized folder, etc.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chung into the system of Tanaka and combined because Chung’s disclosure of creating a new file or folder within the synchronized folder completes the missing file or folder in the target file system.

As per claim 10, (Currently Amended) The method according to claim 9, wherein the candidate path is selected from the at least one path or the new path.
Tanaka discloses a method of searching a folder having a path from the base folder, which path is similar to a path from the base folder to the folder of interest:
(Tanaka par. [0007] “According to one aspect of the present invention, there is provided a document management apparatus comprising: a base folder setting unit configured to set a base folder used as a base point of search processing from folders which are allocated above a folder of interest; a search unit configured to detect, from folders allocated below the base folder, a folder having a path from the base folder, which path is similar to a path from the base folder to the folder of interest, as a similar folder similar to the folder of interest; and a search result display unit configured to display a link to the similar folder detected by the search unit on a display window.”)

As per claim 11, (Previously Presented) The method according to claim 1, wherein the determining the similarity of the at least one path in the directory model with respect to the source path comprises: 
determining, by one or more processors, a similarity of the respective directories of the at least one path with respect to the corresponding directory at a same level of the source path; 
and determining, by one or more processors, the similarity of the at least one path with respect to the source path based on the similarity of the respective directories of the at least one path.
Tanaka discloses a method of detecting (e.g., determining) a folder having a path from the base folder, which path is similar to a path from the base folder to the folder of interest, (e.g., “one path with respect to the corresponding directory at a same level of the source path”) as a similar folder similar to the folder of interest; and a search result display unit configured to display a link to the similar folder detected by the search unit
(Tanaka par. [0009] According to another aspect of the present invention, there is provided a non-transitory computer readable medium storing a program for controlling a computer to function as: a base folder setting unit configured to set a base folder used as a base point of search processing from folders which are allocated above a folder of interest; a search unit configured to detect, from folders allocated below the base folder, a folder having a path from the base folder, which path is similar to a path from the base folder to the folder of interest, as a similar folder similar to the folder of interest; and a search result display unit configured to display a link to the similar folder detected by the search unit on a display window.)

As per claim 12, (Previously Presented) A computer system comprising: one or more processors; a memory coupled to the one or more processors; and a set of computer program instructions stored in the memory and executed by the one or more processors to implement a method comprising: obtaining a source path of a file; determining a target starting directory in a target directory system to which the file is to be relocated based on the source path; establishing a directory model representing a subordinated directory system of the target directory system, wherein the directory model comprises at least one path starting with the target starting directory; determining a similarity of the at least one path in the directory model with respect to the source path; and recommending at least one candidate path from the at least one path based on the similarity.
Claims 12 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 13, (Previously Presented) The computer system according to claim 12, wherein the obtaining the source path of the file comprises: obtaining a complete path of the file, wherein the complete path comprises at least one directory; and eliminating one or more parent directories of a special directory from the complete path to obtain the source path; wherein the special directory is determined based on a directory type and a directory creation time of the at least one directory of the complete path.
Claims 13 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 14, (Previously Presented) The computer system according to claim 12, wherein the determining the target starting directory in the target directory system to which the file is to be relocated based on the source path comprises: obtaining a directory name of a source starting directory of the source path; and determining a directory in the target directory system having the same directory name as the target starting directory.
Claims 14 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 15, (Previously Presented) The computer system according to claim 14, wherein the determining the directory in the target directory system having the same directory name as the target starting directory comprises: obtaining a directory type of the source starting directory; retrieving at least one directory in the target directory system having the same directory type; and selecting a directory having the same directory name from the retrieved at least one directory.
Claims 15 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 16, (Original) The computer system according to claim 12, wherein the determining the similarity of the at least one path in the directory model with respect to the source path comprises: for each of the at least one path in the directory model, for each directory of the source path used as current directory, determining a similarity of the corresponding directory of the path at a same level as the current directory with respect to the current directory; in response to the similarity being lower than a threshold, stopping determining a similarity of a subsequent directory of the corresponding directory with respect to a subsequent directory of the current directory by one or more processors, in response to no corresponding directory in the path, adding a new directory at the same level as the current directory to the path; and determining a similarity of the new directory with respect to the current directory; and in response to the similarity of the respective directories of the path being higher than or equal to the threshold, determining the similarity of the path with respect to the source path based on the similarity of the respective directories of the path.
Claims 16 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 17, (Original) The computer system according to claim 16, wherein the similarity of the directory of the path with respect to the corresponding directory at the same level of the source path is determined based on at least one of a directory name, a directory creation time, a directory type, a directory attribute, a directory size and a directory utilization rate.
Claims 17 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 18, (Previously Presented) The computer system according to claim 16, wherein the recommending at least one candidate path from the at least one path based on the similarity comprises: determining a predetermined number of path of the at least one path as the candidate path based on the similarity; and presenting the candidate path.
Claims 18 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 19, (Previously Presented) The computer system according to claim 16, wherein the determining the similarity of the at least one path in the directory model with respect to the source path further comprises: in response to the similarity being lower than the threshold, creating one or more new directories under the corresponding directory to generate a new path in the directory model having a same number of levels as the source path; determining a similarity of the respective new directories with respect to the directory of the source path at a same level; and determining a similarity of the new path with respect to the source path based on the similarity of the respective directories of the new path.

Claims 19 is analogous to claim 9 and is rejected under the same rationale as indicated above.

As per claim 20, (Original) A computer program product implemented in a storage system, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, wherein the program instructions are executable by processor to implement a method comprising: obtaining a source path of a file; determining a target starting directory in a target directory system to which the is to be relocated based on the source path; establishing a directory model representing a subordinated directory system of the target directory system, wherein the directory model comprises at least one path starting with the target starting directory; determining a similarity of the at least one path in the directory model with respect to the source path; and recommending at least one candidate path from the at least one path based on the similarity.

Claims 20 is analogous to claim 1 and is rejected under the same rationale as indicated above.



Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

SYSTEM AND METHOD FOR DETERMINING A FILE SAVE LOCATION (US 2010/0094822, Kelapure) - A system to suggest a directory location in which to save a file between a client computer and a folder storage locator. The client computer initiates a file save operation and folder storage locator communicates the suggestion of the directory location in which to save the file.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154   

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154